     Case 2:18-cv-00882-JAD-DJA Document 90 Filed 06/17/20 Page 1 of 4




 1

 2

 3

 4

 5                                UNITED STATES DISTRICT COURT
 6                                         DISTRICT OF NEVADA
 7                                                    ***
 8    GINA ALCANTARA,                                        Case No. 2:18-cv-00882-JAD-DJA
 9                            Plaintiff,
                                                             ORDER RESETTING SETTLEMENT
10          v.                                               CONFERENCE
11    BODEGA LATINA CORPORATION,
12                            Defendant.
13

14          A settlement conference is hereby reset for Thursday, July 9, 2020 at 10:00 a.m. In

15   light of recent health events, the Settlement Conference will be conducted remotely via Zoom

16   video, with further instructions to be provided at a later date regarding the logistics for

17   appearance.

18          NOTE: SIGNIFICANT CHANGES TO THE COURT’S SCHEDULING ORDER

19   ARE LISTED BELOW.

20          The following requirements for the SC apply:

21          1. Attendance

22               •   An attorney of record who will be participating in the trial of this case, all parties

23                   appearing pro se, if any, and all individual parties must be present.

24               •   In the case of non-individual parties, counsel must arrange for a representative

25                   with binding authority to settle this matter up to the full amount of the claim to be

26                   present for the duration of the SC.

27

28
     Case 2:18-cv-00882-JAD-DJA Document 90 Filed 06/17/20 Page 2 of 4




 1             •   If any party is subject to coverage by an insurance carrier, then a representative of

 2                 the insurance carrier with authority to settle this matter up to the full amount of the

 3                 claim must also be present for the duration of the SC.

 4             •   The Court will impose sanctions to the extent a representative with binding

 5                 authority to settle this matter up to the full amount of the claim is not present.

 6             •   A request for an exception to the above attendance requirements must be filed and

 7                 served on all parties at least 14 days before the SC.

 8             •   An attorney of record, individual parties, a fully-authorized representative, and a

 9                 fully-authorized insurance representative must appear unless the court enters an

10                 order granting a request for exception.

11        2. Time Limit

12             •   The SC will be limited to three (3) hours.

13        3.   Request to Reschedule

14             •   Any requests to reschedule the SC must be submitted at least one (1) week in

15                 advance of the scheduled date and provide a detailed reason for the request.

16        4. Settlement Conference Statement

17             •   In preparation for the SC, the attorneys for each party, and the parties appearing

18                 pro se, if any, must submit a confidential written evaluation statement for the

19                 court’s in camera review.

20             •   The evaluation statement must comply with Local Rule 16-6(f).

21             •   In addition to the information required by LR 16-6, the following information

22                 must be contained in the SC Statement:

23                    o The first paragraph must contain the names, titles and email addresses of

24                        ALL attendees along with a statement of their limit(s), if any, to settle.

25                    o The entire SC Statement must not exceed 50 pages – including exhibits.

26                        The more concise the writing and more focused the exhibits, the better the

27                        undersigned will be served in understanding the case.

28


                                                 Page 2 of 4
     Case 2:18-cv-00882-JAD-DJA Document 90 Filed 06/17/20 Page 3 of 4




 1                  o The exhibits should not include any items available on the docket – citation

 2                       to the ECF No. will suffice.

 3                  o If the exhibits include deposition transcripts, then they should only be

 4                       excerpts with highlights on the specific statements you seek to underscore.

 5                  o History of settlement negotiations, if any, prior to the SC.

 6                  o The final paragraph must contain the opening offer or demand you will

 7                       make at the SC with supporting explanation.

 8           •   The written settlement statements must be submitted by email to

 9               Kimberly_LaPointe@nvd.uscourts.gov by noon on Thursday, July 2, 2020. Do

10               not deliver or mail them to the clerk’s office. Do not serve a copy on opposing

11               counsel.

12           •   The purpose of the settlement statement is to assist the undersigned in preparing

13               for and conducting the SC. To facilitate a meaningful session, your utmost candor

14               in providing the requested information is required.

15           •   The written settlement statements will not be seen by or shared with the district

16               judge or magistrate judge to whom this case is assigned. The settlement

17               statements will be seen by no one except the undersigned.

18           •   Each statement will be securely maintained in my chambers and will be destroyed

19               following the closure of the case.

20        5. Sanctions

21           •   Failure to comply with the requirements set forth in this order will subject the non-

22               compliant party to sanctions under Local Rule IA 11-8 or Federal Rule of Civil

23               Procedure 16(f).

24        6. Electronic Devices

25           •   RECORDING THE SC PROCEEDINGS IS EXPRESSLY PROHIBITED.

26               Electronic devices are permitted and may be viewed while the Court is caucusing

27               with the other parties.

28


                                              Page 3 of 4
     Case 2:18-cv-00882-JAD-DJA Document 90 Filed 06/17/20 Page 4 of 4




 1        7.   Pre-SC Conference Call

 2             •   The Court is willing to conduct a joint conference call with counsel for the parties

 3                 prior to the SC if the parties feel issues should be addressed/discussed prior to

 4                 convening. The parties should submit a joint written request to chambers if a

 5                 conference call is requested.

 6

 7        DATED: June 17, 2020

 8

 9                                                         DANIEL J. ALBREGTS
                                                           UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                   Page 4 of 4
